Citation Nr: 1637372	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-32 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for peripheral vascular disease (PVD).

2. Entitlement to an increased rating for spondylosis L5-S1, with degenerative disc disease, L5-S1, currently rated 20 percent disabling.

3. Entitlement to an initial rating in excess of 10 percent prior to March 3, 2012, and to a rating in excess of 20 percent from March 3, 2012, for radiculopathy of the right lower extremity.

4. Entitlement to a rating in excess of 10 percent prior to March 3, 2012, and to a rating in excess of 20 percent thereafter, for radiculopathy of the left lower extremity.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the March 2010 rating decision, the RO granted a separate rating for right lower extremity radiculopathy and denied increased ratings for the left lower extremity radiculopathy and spondylosis L5-S1, with degenerative disc disease, L5-S1 ("spine disability").  In May 2011, the RO denied service connection for PVD.  In August 2012, the RO granted a 20 percent rating for radiculopathy of each lower extremity, effective March 3, 2012.  Since the RO did not grant the maximum schedular evaluation for either lower extremity for the entire pendency of the claim, the claims remain on appeal.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran submitted witness statements in February 2010 addressing the impact of his service-connected disabilities on employment.  The statements indicate that the Veteran is unable to work due to the severity of his disabilities.  Accordingly, the Board finds that a claim for a TDIU has been raised and is properly listed as an issue on appeal.

The issues of entitlement to increased ratings for spondylosis L5-S1, with degenerative disc disease, L5-S1, radiculopathy of the bilateral lower extremities, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PVD is not related to service.


CONCLUSION OF LAW

The criteria for service connection for PVD have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of a letter sent to the Veteran in July 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also included information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist the Veteran has been satisfied.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, in April 2011 the RO obtained an opinion addressing the etiology of the Veteran's PVD.  The examiner reviewed and provided a full summary of the Veteran's cardiac records and provided an opinion supported by rationale.  Thus, the opinion report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. Service Connection

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1101.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for PVD.  Service treatment records include the separation examination, dated September 1969, which does not indicate evidence of PVD.  The clinical evaluation of the heart and upper and lower extremities was normal.

Private treatment records indicate that the Veteran had a diagnosis of PVD as early as November 1992.  Private treatment records dated January 1997 indicate that the Veteran's left lower extremity discomfort could have been due to PVD.  Treatment records dated in 1998 and 1999 show a diagnosis of PVD.

The Veteran had a VA examination in April 2004 in conjunction with a claim for service connection for a heart condition; however, the examiner did not address the etiology of the Veteran's PVD.

An etiology opinion was received from a VA examiner in April 2011.  The examiner reviewed the claims file and provided a thorough summary of the Veteran's cardiac history.  The examiner addressed the in-service notation of calcific densities in the lung fields and possible old granulomatous disease.  The examiner also noted that in March 2003, the Veteran reported that he had smoked a half pack of cigarettes per day for 39 years.  The examiner pointed out that the Veteran had a history of significant PVD and that in January 2000, the impression was severe lower extremity atherosclerotic disease.  After a review of the evidence, the examiner found the calcifications noted in service were due to benign old granulomatous disease and have no connection with atherosclerosis of the coronary arteries or lower extremities.  The examiner stated that the conditions are most likely related to the Veteran's history of smoking.

The Board has reviewed the evidence but finds that service connection for PVD is not warranted.  The service treatment records do not show that the condition manifested during service.  The first indication of PVD was not noted until 1992, approximately 23 years after the Veteran separated from service.  At the time of his initial treatment in the 1990s, the Veteran did not report and the treating providers did not indicate that his condition was related to service.  While he maintains that his disability manifested during or as a result of service, as a layperson, the Veteran does not have the medical expertise to identify the etiology of his disease.  See VA Form 9, September 10, 2012.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  In this case, neither PVD nor its etiology is readily observed by laypersons.  The Veteran does not have the requisite medical training to provide a competent and credible opinion attesting to the cause of his disability.  As discussed above, a VA examiner reviewed and summarized the Veteran's medical history and concluded that his atherosclerosis of the extremities, another name for PVD, was most likely due to the Veteran's lengthy history of tobacco use.  The examiner found no link between the condition and service, to include the calcifications of the lungs observed during service.  The Board finds the VA examiner's opinion highly probative.

Consequently, the Board finds the preponderance of the evidence weighs against a finding of service connection for PVD.  The competent and credible evidence indicates that the Veteran did not have PVD during service and does not indicate that it is otherwise related to service.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The appeal is denied.


ORDER

Service connection for PVD is denied.


REMAND

Regarding the claims for increased ratings for the spine and radiculopathy of the lower extremities, additional development is required before the Board can adjudicate the claims.  First, VA treatment records dated since May 2011 have not been associated with the claims file.  Notations in the electronic claims file indicate that the Veteran received VA treatment as recent as April 2016.  It is not clear if the treatment was for his service-connected disabilities.  Thus, a remand is required to obtain and associate updated treatment records with the claims file.

Regarding entitlement to a TDIU, as noted above, the Veteran's TDIU claim is properly before the Board as it is part and parcel of the above-captioned increased rating claims.  See Rice, 22 Vet. App. at 453.  However, the TDIU claim has not been adjudicated by the RO.  On remand, the RO must provide the Veteran a notification letter and an application for entitlement to a TDIU; complete development, to include obtaining a VA medical opinion; and consider the merits of the claim in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notification letter with respect to his claim for entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and a VA Form 21-4142, Authorization and Consent to Release Information to VA, for completion and return to VA.

2. Obtain updated VA treatment records since May 2011 and associate the records with the claims file.

3. Schedule a VA examination to ascertain the current severity of the Veteran's service-connected spine disability, to include the current severity of his service-connected bilateral lower extremity radiculopathy disabilities.  The complete record, to include a copy of this remand and the electronic claims folder, must be made available to and reviewed by a VA examiner in conjunction with the examination.  

All necessary testing must be conducted and all symptomatology reported in detail.  Any pain, weakened movement, excess fatigability, or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine segments are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Regarding radiculopathy of the lower extremities, the examiner must indicate whether the Veteran has incomplete paralysis of the nerve that is mild, moderate, moderately severe, or severe, or whether he has complete paralysis of the nerve.

The examiner must provide an opinion addressing the functional impairment caused by the Veteran's service-connected disabilities in relation to his ability to maintain substantially gainful employment, without consideration of any non-service-connected disabilities and without regard to his age. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

4. After undertaking any other development deemed appropriate, readjudicate the increased rating issues on appeal and adjudicate the TDIU issue.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


